Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2. Claims 1, 2-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Economy  (US20130010018A1) in view of  Vigouroux (US20120256734A1) 
With regard to claim 1, Economy teaches a signal device for a wall-mount electronic switch ( e.g., 110, Fig. 1) for a lighting device  ( e.g., 104, Fig.1) mounted in a room ( see [0036]110 may be wall-mounted in a standard electrical wall box, see Fig. 1, 110 connects to light 104, and [0051] teaches bedroom lights), the wall-mounted electric switch, comprising:
a signal transmitter ( e.g., 120, Fig. 1) disposed separately from the wall-mounted switch( e.g., 110, Fig. 1) and configured to transmit a signal in response to a trigger( see Fig. 2[0056] trigger on the button on 120); and
a signal receiver ( e.g., 430, Fig. 4)coupled to the  wall-mounted electronic switch (e.g., 110 with 410, Fig. 4) and configured to control an operation of the wall-mounted electronic switch (e.g., 410, Fig. 1) in response to the signal transmitted by the signal transmitter( e.g., 120, Fig. 1)( see [0065] control 410 based the signal receives from 430, [0063] 430 receives signal from 120).

However, Vigouroux teaches electrical switch ( e.g., 1, Fig. 4)  formed with a pluggable interface ( 3, Figs. 4,5), and a signal receiver detachably coupled to the switch via the pluggable interface ( e.g., 3, Fig. 5), a signal receiver ( e.g., 2, Fig. 5)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Economy,  to configure electrical switch to be formed with a pluggable interface, and  configure a signal receiver detachably coupled to the switch via the pluggable interface, as taught by Vigouroux, in order to build a reconfigurable system to install a signal receiver in any device that needs one, reduce the cost to build the receiver in every wall switch, improve the flexibility of the system and reduce the integration cost. The advantage of this combination is to remote-operate different types of equipment units of the same manufacturer while at the same time guaranteeing control of the right unit (and not another unit), in simple and inexpensive manner ( see[0005] [0062] of Vigouroux).
With regard to claim 2, the combination of Economy and Vigouroux teaches  all the limitations of claim 1, and Economy teaches a button ( e.g., [0040] 120 includes buttons)  or knob is provided on the signal transmitter ( e.g., 120, Fig. 1), and the signal transmitter is configured to transmit the signal in response to the button or knob being operated ([0040]). Vigouroux also teaches a button ( e.g., 5, 6, Fig. 4)  or knob is provided on the signal transmitter, and the signal transmitter is configured to transmit the signal in response to the button or knob being operated ([0038]buttons 5,6 designed to respectively command remote opening and closing of the equipment unit ).
With regard to claim 3, the combination of Economy and Vigouroux teaches all the limitations of claim 1, Economy further teaches at least one surface of the signal transmitter 
With regard to claim 7, the combination of Economy and Vigouroux teaches all the limitations of claim 1, and Vigouroux further teaches    a control module assembly comprising an interface ( e.g., 3, Fig. 5)  for receiving a portion of the signal receiver ( e.g., 2, Fig. 5).

3. Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Economy  (US20130010018A1)and  Vigouroux (US20120256734A1)  in further view of    (US20170303374A1).
With regard to claim 4, the combination of Economy and Vigouroux teaches all the limitations of claim 1, but not the signal transmitter is provided with at least one of the following to sense the trigger: a sound sensor, an optical sensor, a microwave sensor, a temperature sensor, a humidity sensor, a gas sensor, a touch sensor, a fingerprint recognition sensor, a voice recognition sensor and a camera.
However, Altamura teaches the signal transmitter is provided with at least one of the following to sense the trigger: a sound sensor, an optical sensor ( e.g.,   (IR/ultrasonic/microwave/pressure sensors/other) located on an RF remote controller (or wired or built into the control box), transmits data to a main control box 88 [0245])  , a microwave sensor, a temperature sensor, a humidity sensor, a gas sensor, a touch sensor, a fingerprint recognition sensor, a voice recognition sensor and a camera.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 1, to configure the signal transmitter to be provided with at least one of the following to sense the trigger: a sound sensor, an optical sensor, a microwave sensor, a temperature sensor, a humidity sensor, a gas 
With regard to claim 5, the combination of Economy, Vigouroux and Altamura teaches all the limitations of claim 4, Altamura further teaches the optical sensor is an infrared sensor (e.g.,  86 (IR/ultrasonic/microwave/pressure sensors/other) located on an RF remote controller (or wired or built into the control box), transmits data to a main control box 88 [0245]).

4. Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Economy  (US20130010018A1) and  Vigouroux (US20120256734A1) in further view of  Krueger (US 20100283624).
With regard to claim 6, the combination of Economy and Vigouroux teaches all the limitations of claim 1, but not explicitly the signal receiver is communicatively coupled to the switch via a standard USB interface formed on the switch.
	However, Krueger teaches the signal receiver ( e.g., 204 with 222, Fig. 2) is communicatively coupled to the switch  (e.g., 202, Fig. 2, while Vigouroux teaches that  the signal receiver is connected to a switch) via a standard USB interface ([0043] teaches 218 of 204 is a USB) formed on the switch.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 1, to configure the signal receiver to be communicatively coupled to the switch via a standard USB interface formed on the switch, as taught by Krueger, in order to use USB connection as an interface to 
	With regard to claim 8, the combination of Economy and  Vigouroux teaches all the limitations of claim 7, but not the interface is a standard USB interface.
However, Krueger teaches the interface is a standard USB interface ([0043] teaches 218 of 222 is a USB, Fig. 2, while Economy, Vigouroux teaches that  the signal receiver is connected to a switch).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 7, to configure the interface to be a standard USB interface, as taught by Krueger, in order to use USB connection as an interface to satisfy the user’s requirement. Further, the standard USB is an established and widely used connection technique, which can reduce the design cost and save time.

Response to Argument
5. Applicant's arguments filed 11/22/2021 have been fully considered but they are
not persuasive.
Regard to claim 1, Applicant argues that the prior art of record Economy and Vigouroux does not teach wall mounted switch formed with a pluggable interface so that the receiver can be detachably coupled to the switch via the pluggable interface.
In particular, Applicant argues that Economy does not disclose a pluggable interface formed on the switch. In addition, Applicant argues that the reliance on Vigouroux for teaching the pluggable interface is based on improper hindsight because Vigouroux’s equipment unit is not a wall-mounted electronic switch for a lighting device in a room. Instead, the equipment unit in Vigouroux is a medium voltage switch or a circuit breaker, and not suitable to be applied to a lighting device in a room environment because the term “medium voltage” generally refers to a 
The Examiner disagrees.
Applicant’s arguments that Economy does not teach the disputed limitation” the pluggable interface formed on the switch “that is the argument that Economy does not teach the disputed limitation.  But the Examiner finds that the combination of Economy and Vigouroux, rather than only Economy, teaches the disputed limitation. Therefore, Appellant’s arguments amount to a misplaced attack on Economy, where the Examiner relies upon the combination of references to teach disputed limitation.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 426 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
Regard to applicant’s argument that the equipment unit in Vigouroux is a medium voltage switch or a circuit breaker, and not suitable to be applied to a lighting device in a room environment because the term “medium voltage” generally refers to a voltage between 1000V and 35 KV, it is not found persuasive either because of the reasons below.
Paragraphes [0016] [0062] [0063][0065][0066] of Vigouroux are reproduced below:
According to another feature, the equipment unit is a medium-voltage switch or circuit breaker, a controller or a protection relay designed to control a circuit breaker or a switch.

Para [0016] of Vigouroux
The invention therefore enables remote control of an electric equipment unit such as a medium-voltage cubicle, a power circuit breaker, etc. to be performed without any wiring and without any batteries by means of a simple device, with clear identification of the cubicle to be operated by means of a dongle, making control errors of a neighbouring cubicle practically improbable.

“It should also be noted that the connector used is advantageously standard. The electrician can thus, with one and the same remote control, operate medium-voltage or low-voltage equipment or any device such as controllers or protection relays which act on circuit breakers, or switches whether the latter be overhead or underground.

Para [0063] of Vigouroux ( Emphasis  added)
The invention is naturally in no way limited to the embodiments that have been described and illustrated which have been given for example purposes only.
On the contrary, the invention extends to encompass all technical equivalents of the means described as well as combinations thereof if the latter are performed according to the spirit of the invention.
Para [0065], [0066] of Vigouroux (Emphasis added)
As seen above, Vigouroux describes the equipment unit using non-limiting, exemplary language, such as “or,” “can,” for example,” “etc”  “ extend …if latter are performed according to the spirit of the invention,” which falls short of a limiting definition. Moreover, Vigouroux describes the equipment as medium voltage switch, or a circuit breaker, etc. in para [0016] and [0062]. Based on a reference attached with this office action that teaching state of art technology ( Engineer Edge, “ Low voltage circuit breaker Review. 2015), a low voltage circuit breaker can function on the voltage range from 120 -600 volts. A 120 voltage is well suited to be in home use.   In addition, paragraph 63 of Vigouroux clearly teaches medium voltage or low voltage equipment or any device.  Therefore, applicant’s arguments that the equipment unit in Vigouroux can only operate in medium voltage and is not suitable to be applied to a lighting device in a room environment are not persuasive because Vigouroux never teaches the equipment unit has to and only can be used in the medium voltage condition. Instead, para[0063] of Vigouroux clearly teaches the medium voltage, low voltage equipment or any device.
Regard to the argument that that Economy do not need to solve the concept of present application, such as use a removable and detachable signal receiver to facilitate the 
The argument is not persuasive because Applicant has not provided persuasive evidence that combining the respective teachings of the references (as proffered by the Examiner – to remote-operate different types of equipment units of the same manufacturer while at the same time guaranteeing control of the right unit (and not another unit), in simple and inexpensive manner ( see[0005] [0062] of Vigouroux) ) would have been “uniquely challenging or difficult for one of ordinary skill in the art,” or that such a combination would have “represented an unobvious step over the prior art.”  Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007).  Nor has Appellant provided any objective evidence of secondary considerations, which, as the court explains, “operate[] as a beneficial check on hindsight.”  Cheese Systems, Inc. v. Tetra Pak Cheese and Powder Systems, Inc., 725 F.3d 1341, 1352 (Fed. Cir. 2013).
Here, Applicant does not provide any reason that it would be easy for Economy to upgrade the switch instead of using a signal receiver, nor did the applicant provides any reasons that the combination would have been uniquely challenging or difficult for one of ordinary skill in the art.
Because Applicant’s argument is not persuasive, the rejection of claim 1 and the claims that depending on claim 1 are maintained.

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O'neill (WO2015095921A1) teaches an Electronic Control Gear (ECG) for use in a Digital Addressable Lighting Interface (DALI) system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
        /PINPING SUN/Primary Examiner, Art Unit 2836